Citation Nr: 1028688	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2006, for a 
60 percent evaluation for peripheral vascular disease of the 
right lower extremity.  

2.  Entitlement to an effective date prior to May 19, 2006, for a 
60 percent evaluation for peripheral vascular disease of the left 
lower extremity.  

3.  Entitlement to an effective date prior to May 19, 2006, for a 
total disability rating due to individual employability resulting 
from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970, including service in the Republic of Vietnam from 
May to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that granted increased evaluations of 60 percent for peripheral 
vascular disease of the right and left lower extremities, 
effective May 19, 2006, and granted entitlement to TDIU, 
effective May 19, 2006.  

In March 2009, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease of the right lower 
extremity was assigned a 60 percent disability rating effective 
May 19, 2006, the date the claim for an increased rating was 
received; it is not factually ascertainable that the increase in 
disability occurred within the year prior to May 19, 2006.  

2.  The Veteran's peripheral vascular disease of the left lower 
extremity was assigned a 60 percent disability rating effective 
May 19, 2006, the date the claim for an increased rating was 
received; it is not factually ascertainable that the increase in 
disability occurred within the year prior to May 19, 2006.  

3.  The Veteran's claim for TDIU was received on May 19, 2006; it 
is factually ascertainable that it is not factually ascertainable 
that the Veteran was unemployable due to service-connected 
disability within the year prior to May 19, 2006.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 19, 2006, for 
the grant of a 60 percent rating for peripheral vascular disease 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date prior to May 19, 2006, for 
the grant of a 60 percent rating for peripheral vascular disease 
of the left lower extremity have not been met.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.400.

3.  The criteria for an effective date earlier than May 19, 2006, 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates for Peripheral Vascular Disease

The Veteran contends that an earlier effective date is warranted 
for the grant of 60 percent evaluations for his service-connected 
peripheral vascular disease of the right and left lower 
extremities.  The increased 60 percent ratings were awarded in a 
March 2007 rating decision, effective May 19, 2006.  

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.   
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Service connection for peripheral vascular disease of the lower 
extremities was granted in an August 2004 rating decision with an 
initial noncompensable rating assigned, effective February 26, 
2004.  An increased 40 percent rating for the right lower 
extremity and increased 20 percent rating for the left lower 
extremity were assigned in a March 2005 rating decision, also 
effective February 26, 2004.  The March 2007 rating decision on 
appeal assigned 60 percent evaluations for both lower 
extremities, effective May 19, 2006.    

Following the March 2005 rating decision, a claim for an 
increased rating was not received until May 19, 2006.  In some 
instances, records of VA hospitalization or examination can serve 
as an informal claim for benefits, but in this case, clinical 
records from the Dayton and Springfield VA Medical Centers 
(VAMCs) do not indicate an intent by the Veteran to file for an 
increased rating for service-connected peripheral vascular 
disease of the lower extremities.  See 38 C.F.R. § 3.155(a) 
(2009).  In fact, the Veteran did not undergo any treatment for 
his peripheral vascular disease in the period between the March 
2005 rating decision and his May 2006 claim for an increased 
rating.  Therefore, the VAMC records dated prior to May 19, 2006 
do not constitute an informal claim for a higher rating for the 
Veteran's service-connected peripheral vascular disease.  

As the record does not contain anything that could constitute a 
claim for an increased rating after the unappealed March 2005 
rating decision and prior to May 19, 2006, an earlier effective 
date is only possible in this case if it is factually 
ascertainable that the Veteran's peripheral vascular disease 
increased to the severity contemplated by a 60 percent evaluation 
within the year prior to the date his claim was received.  38 
C.F.R. § 3.400(o).

In the April 2007 notice of disagreement, the Veteran contended 
that an earlier effective date of June 1, 2005, was warranted for 
the assignment of increased 60 disability evaluations as he had 
undergone treatment for peripheral vascular disease at the VAMC 
during the twelve months prior to receipt of his claim in May 
2006.  Despite the Veteran's contentions, the record contains no 
specific medical evidence addressing the severity of his 
peripheral vascular disease during the year prior to May 19, 
2006.  Records from the Dayton and Springfield VAMC during this 
period are negative for complaints or treatment pertaining to 
peripheral vascular disease, and a June 2005 letter from the 
Veteran's private physician indicates that he had not treated the 
Veteran since June 2004.  The claims file does contain some 
records of private hospitalization from January 2005, when the 
Veteran was treated for a possible cerebral infarction, but at 
that time his peripheral vascular disease was characterized as 
relatively asymptomatic.  Thus, there is no objective indication 
that his peripheral vascular disease increased to the severity 
contemplated by 60 percent evaluations within the year prior to 
May 19, 2006.  

It is therefore not factually ascertainable that the Veteran's 
service-connected peripheral vascular disease of the right and 
left lower extremities increased in severity in the year prior to 
May 19, 2006, and earlier effective dates are not warranted on 
this basis.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of 
earlier effective dates for the award of 60 percent evaluations 
for the service-connected peripheral vascular disease.   Since 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Earlier Effective Date for Grant of TDIU

The Veteran submitted a formal claim for entitlement to TDIU on 
May 19, 2006.  The claim was granted in the March 2007 rating 
decision on appeal, with an effective date of May 19, 2006 
assigned.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The Court and VA General 
Counsel have interpreted the laws and regulations pertaining to 
the effective date for an increase as follows:  If the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of claim.  
If the increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

The Veteran's claim for TDIU was received by VA on May 19, 2006, 
and it is not factually ascertainable that he was unemployable 
due to his service-connected disabilities at that time or within 
the year prior to May 19, 2006.  In connection with claims for 
benefits from the Social Security Administration (SSA) and VA, 
the Veteran reported that he last worked in 1998.  Similarly, 
during the December 2006 VA examination of his peripheral 
vascular disease, he stated that he quit his job as a bookkeeping 
salesman in 1998 due to the pain and walking limitations 
associated with his peripheral vascular disease.  In contrast, 
during an April 2004 psychiatric consultation at the VAMC, the 
Veteran reported that he owned his own auto-detailing business 
and had been in business since 1990.  Similarly, records of a 
private hospitalization in January 2005 also note that the 
Veteran was self-employed and running his own auto-detailing 
business.  

The Board finds that the Veteran's statements regarding his 
employment status offered in the context of medical treatment are 
more credible than those provided in connection with a claim for 
unemployment compensation.  Thus, although the Veteran stated 
that he was unemployable due to service-connected disabilities 
since 1998, the evidence shows that he was self-employed through 
at least January 2005.  After January 2005, there is no credible 
evidence pertaining to the Veteran's employment status until 
December 2006, when a VA examiner opined that the Veteran was 
unemployable due to service-connected peripheral vascular disease 
of the lower extremities.  

Therefore, the earliest date on which is it factually 
ascertainably that the Veteran was unemployable is December 18, 
2006, well after the receipt of his claim for TDIU in May 2006.  
Under 38 C.F.R. § 3.400(o)(1)(2), the proper effective date for 
the grant of TDIU in this case is December 18, 2006, the date of 
the VA examination that found the Veteran was unemployable due to 
service-connected disabilities.  As this date is later than the 
currently assigned effective date of May 19, 2006, an earlier 
effective date for the award of TDIU is not warranted and the 
claim must be denied.  

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
effective dates following the awards of higher evaluations and a 
TDIU.  Once these claims were granted, i.e., substantiated, 
additional notice is not required as to his challenge to the 
effective dates and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
records from the SSA and private medical records.  The Veteran 
was also provided a VA examination in December 2006 in response 
to his claims for increased ratings and entitlement to TDIU. 
The Board also finds that the remand orders of the March 2009 
Board decision have been fulfilled.  The March 2009 remand 
ordered that copies of the Veteran's complete records from the 
SSA should be requested and added to the record.  Records from 
the SSA were received in June 2009 and added to the claims file.  
Therefore, the Board finds that VA has substantially complied 
with the Board's March 2009 remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VA's duty to notify and assist.  


ORDER

Entitlement to an effective date prior to May 19, 2006, for a 60 
percent evaluation for peripheral vascular disease of the right 
lower extremity is denied.  

Entitlement to an effective date prior to May 19, 2006, for a 60 
percent evaluation for peripheral vascular disease of the left 
lower extremity is denied.  

Entitlement to an effective date prior to May 19, 2006, for TDIU 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


